DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 and 10-11 are pending in the application. 
	Claims 8 and 10-11 have been withdrawn from current consideration as being drawn to a non-elected species (see below).
	Claims 1-7 remain under current consideration by the Examiner.

Claim Numbering
	Examiner notes that in the claim set filed 02 August 2020, Claim 1-11 are listed; however, claim 9 is not presented.  Accordingly, Examiner has interpreted claim 9 as being cancelled.
	Accordingly, claims 1-8 and 10-11 are currently pending in the application. 
	Examiner notes that any future listing of the claims should show claim 9 presented with the claim identifier “(Cancelled)”. 

Election/Restriction
This application contains claims directed to the following patentably distinct specie:
Species A:  Figs. 11-12, drawn to a securing mechanism for a flat box finisher (600) comprising a lid (1) with a flat top surface (6) directly secured to a cylindrical receiving mechanism (480) for attaching a handle (100).
Species B:  Figs. 13-16, drawn to a securing mechanism for a flat box finisher (600) comprising a lid (1) with a top surface (6) comprising a support base (641) with an opening (643) with a height (642) for receiving a base portion (50), and comprising a securing mechanism including a plurality of rotating grasping devices (602).
The species are independent or distinct because of the mutually exclusive characteristics discussed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)    Separate classification thereof:  This shows that each invention has
attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a
separate subject for inventive effort when the examiner can show a recognition of
separate inventive effort by inventors. Separate status in the art may be shown by
citing patents which are evidence of such separate status, and also of a separate field
of search.
(C)    A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other
invention(s) (e.g., searching different classes /subclasses or electronic resources, or
employing different search queries, a different field of search is shown, even though
the two are classified together. The indicated different field of search must in fact be
pertinent to the type of subject matter covered by the claims. Patents need not be
cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Justin Lampel (Reg. No. 51,264) on 22 August 2022 a provisional election was made without traverse to prosecute the invention of Species B (Figs. 13-16), corresponding to claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it exceeds the 150 word limit.
The abstract is objected to because the description therein does not pertain to any of the embodiments currently claimed.
Drawings
The drawings are objected to because of the following informalities:  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat box finisher housing” having a “generally hollow interior” in addition to the other elements of claim 1 (see claim 1, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that instant Fig. 10 does appear to show a housing (600) with a “generally hollow interior”; however, Fig. 10 does NOT show a “support base” with an “opening” , wherein “a perimeter of the base unit is of substantially the same size and shape as the opening of the support base such that the base unit snugly fits into the opening of the support base”, as is further required in claim 1.  Alternatively, instant Figs. 13-16 show an embodiment with the other requirements of claim 1 discussed above; however, these Figs. do NOT show a housing with a “generally hollow interior”.  Accordingly, none of the instant Figs. explicitly show an embodiment having all of the required features of claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, and 7 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  Lines 6-8 of claim 1 should be amended as follows:
	--wherein the support base is located on the top of the flat box finisher housing and wherein the opening on the top surface of the support base exposes the top of  the flat box finisher housing;--
	Re Claim 2:  Claim 2 should be amended as follows:
	--Claim 2)  The securing mechanism for a flat box finisher of Claim 1 wherein the support base is permanently secured to the top of the flat box finisher housing.--
Re Claim 4:  Claim 4 should be amended as follows:
	--Claim 4)  The securing mechanism for a flat box finisher of Claim 1 further comprising: 
a pivot pin secured to the top of the support base wherein the pivot pin passes through [[a]] an elongated rotating grasping mechanism.--
Re Claim 7:  Claim 7 should be amended as follows:
	--Claim 7)  The securing mechanism for a flat box finisher of Claim 1 further comprising: 
a pivot pin located on the base unit wherein the pivot pin is capable of allowing [[a]] the handle portion to rotate with respect to the base unit.--



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pool (US Patent 6,146,039) in view of Davidshofer (US Patent 9,179,815).
	Re Claim 1:  Pool discloses a securing mechanism for a flat box finisher (10; Figs. 1-9) comprising: 
a flat box finisher housing (11; Fig. 1) having a top (cover 20), a bottom (12; Fig. 3), a front (16; Fig. 2), a back (near ratchet 51; Fig. 1), a first side (15), a second side (17) and a generally hollow interior wherein the top (20) of the housing is a lid (cover 20); 
a support base (the raised rim surrounding the cover 20; see annotated Fig. 9 below) having a front (adjacent to front side 16), a back (adjacent to ratchet 52), a top surface (the uppermost surface), a bottom surface (interfacing with the upper surface of cover 20), a first side (adjacent side 15), a second side (adjacent side 17), and an opening (the socket formed by the wall of the raised rim; see annotated Fig. 9 below) on the top surface extending to the bottom surface; 
wherein the support base is located on the top (20) of the flat box finisher housing and wherein the opening on the top surface of the support base exposes the top (20) of the housing of the flat box finisher; 
a base unit (see annotated Fig. 9 below) of a handle portion (21) wherein the base unit has a top surface (the uppermost surface), a bottom surface (the lower surface adjacent to cover 20), a front (the edge nearest front 16), a back (the edge nearest mounting axle 33; Fig. 9) , a first side (the edge nearest side 15) and a second side (the edge nearest side 17).

    PNG
    media_image1.png
    575
    582
    media_image1.png
    Greyscale

Pool fails to disclose wherein a perimeter of the base unit is of substantially the same size and shape as the opening of the support base such that the base unit snugly fits into the opening of the support base.
Davidshofer teaches the use of a securing mechanism for a hand-held tool (see Fig. 2) comprising a support base (102) having an opening (130) and a base unit (132) of a handle portion (104), and further wherein a perimeter of the base unit (132) is of substantially the same size and shape as the opening (130) of the support base such that the base unit snugly fits into the opening of the support base, for the purpose of securely holding the base unit in a specified orientation. 

    PNG
    media_image2.png
    418
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pool such that a perimeter of the base unit is of substantially the same size and shape as the opening of the support base such that the base unit snugly fits into the opening of the support base, as taught by Davidshofer, for the purpose of securely holding the base unit in a specified orientation.
Re Claim 2:  Pool further discloses a securing mechanism for a flat box finisher wherein the support base (see annotated Fig. 9 above) is permanently secured (in this case, it is integrally formed with) to the top (20) of the flat box finisher.
Re Claim 3:  Davidshofer further teaches the use of a securing mechanism wherein the top surface of the base unit (132; Davidshofer Fig. 2) is flush with the top surface of the support base (102) when the base unit is placed into the opening (130) of the support base during use, for the purpose of securely holding the base unit in a specified orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pool such that the top surface of the base unit is flush with the top surface of the support base when the base unit is placed into the opening of the support base during use, as taught by Davidshofer, for the purpose of securely holding the base unit in a specified orientation.
Re Claims 4-6:  Davidshofer further teaches the use of a securing mechanism further comprising: a pivot pin (308); Davidshofer Figs. 3A-3C) secured to the top (at least indirectly) of the support base (102) wherein the pivot pin passes through an elongated rotating grasping mechanism (312) (as is required by claim 4); wherein the elongated rotating grasping mechanism (312) is capable of rotating and thus temporarily securing the base unit (132) to the support base (102) in a first orientation and wherein the elongated rotating grasping mechanism (312) is capable of allowing the release of the base unit from the support base in a second orientation (as is required by claim 5); and wherein the elongated rotating grasping mechanism (312) is generally flat (as is required by claim 6), for the purpose of securely holding the base unit in a specified orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pool such that the pivot pin passes through an elongated rotating grasping mechanism (as is required by claim 4); wherein the elongated rotating grasping mechanism is capable of rotating and thus temporarily securing the base unit to the support base in a first orientation and wherein the elongated rotating grasping mechanism is capable of allowing the release of the base unit from the support base in a second orientation (as is required by claim 5); and wherein the elongated rotating grasping mechanism is generally flat (as is required by claim 6), as taught by Davidshofer, for the purpose of securely holding the base unit in a specified orientation.
Re Claim 7:  Pool further discloses a securing mechanism for a flat box finisher further comprising: 
a pivot pin (see annotated Fig. 9 above) located on the base unit wherein the pivot pin is capable of allowing the handle portion (21) to rotate with respect to the base unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678